  Case 1:19-cv-02207-MN Document 6 Filed 12/23/19 Page 1 of 2 PageID #: 109



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


ACUITY BRANDS LIGHTING, INC.,

               Plaintiff,
                                                       C.A. No. 19-2207-MN
       v.

ULTRAVISION TECHNOLOGIES, LLC,                         JURY TRIAL DEMANDED

               Defendant.


            DEFENDANT ULTRAVISION TECHNOLOGIES, LLC’S MOTION
            TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

       Defendant Ultravision Technologies, LLC (“Ultravision”) respectfully moves this Court

to dismiss all claims of Plaintiff Acuity Brands Lighting, Inc.’s Complaint for Declaratory

Judgment, D.I. 1, pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction. In

the alternative, Ultravision respectfully moves this Court, pursuant to the first-to-file rule, to

dismiss this action, or stay the action pending resolution of the first-filed Texas action

       The grounds for the motion are further set forth in Ultravision’s brief in support filed

contemporaneously herewith.
  Case 1:19-cv-02207-MN Document 6 Filed 12/23/19 Page 2 of 2 PageID #: 110



Dated: December 23, 2019              BAYARD, P.A.

OF COUNSEL:                           /s/ Stephen B. Brauerman
                                      Stephen B. Brauerman (No. 4952)
Alfred R. Fabricant                   600 N. King Street, Suite 400
Lawrence C. Drucker                   Wilmington, Delaware 19801
Joseph M. Mercadante                  (302) 655-5000
Timothy J. Rousseau                   sbrauerman@byardlaw.com
Daniel J. Shea
BROWN RUDNICK LLP                     Counsel for Defendant
7 Times Square                        Ultravision Technologies, LLC
New York, New York 10036
(212) 209-4800
afabricant@brownrudnick.com
ldrucker@brownrudnick.com
jmercadante@brownrudnick.com
trousseau@brownrudnick.com
dshea@brownrudnick.com




                                      2
